Citation Nr: 0701774	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  99-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar disc disease with degenerative joint disease and 
sciatica as of December 10, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the knees prior to March 8, 
2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain as of March 8, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee strain as of March 8, 2006.

5.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg as of November 16, 1998.

6.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg as of November 16, 1998.

7.  Entitlement to an evaluation in excess of 10 percent for 
cystic acne vulgaris with scarring. 

8.  Entitlement to a compensable evaluation for chronic 
vaginal discharge.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the Board remanded these claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  
While undergoing remand development, separate 10 percent 
ratings were assigned for each knee effective March 2006 and 
the 10 percent rating for arthritis of the knees was 
terminated as of that date.  The issues on the title page 
have been recharacterized to reflect this change.


FINDINGS OF FACT

1.  As of December 10, 1998, lumbar disc disease with 
degenerative joint disease and sciatica is manifested by no 
more than moderate functional impairment.  

2.  As of February 11, 1999, right knee strain is manifested 
by periarticular pathology productive of painful motion and 
no more than mild functional impairment.  

3.  As of February 11, 1999, left knee strain is manifested 
by periarticular pathology productive of painful motion and 
no more than mild functional impairment.  

4.  Prior to February 11, 1999, degenerative joint disease of 
the knees was manifested by no more than mild functional 
impairment when considering both the right and left knees.  

5.  As of November 16, 1998, varicose veins of the right leg 
is manifested by no edema, fatigue at the end of the day, and 
some stasis pigmentation.

6.  As of November 16, 1998, varicose veins of the left leg 
is manifested by no edema, fatigue at the end of the day, and 
some stasis pigmentation.      

7.  Cystic acne vulgaris with scarring is manifested by no 
active disease process and no more than mild disfigurement.

9.  Chronic vaginal discharge is manifested by periodic 
infections.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar disc disease with degenerative joint disease and 
sciatica as of December 10, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45. 4.71a, Diagnostic Code 5292, 5293, 5295 (2002 & 2003), 
Diagnostic Code 5235 (2006).

2.  The criteria for a separate 10 percent evaluation, and no 
higher, for painful motion in the right knee as of February 
11, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2006).

3.  The criteria for a separate 10 percent evaluation, and no 
higher, for painful motion in the left knee as of February 
11, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the knees prior to February 
11, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right leg as of November 16, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1998 & 2006).

6.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the left leg as of November 16, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1998 & 2006).

7.  The criteria for an evaluation in excess of 10 percent 
for cystic acne vulgaris with scarring have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001 & 2006), 7828 (2006).

8.  The criteria for a compensable evaluation for chronic 
vaginal discharge have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7611 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a June 2002 letter, which was issued after initial 
consideration of the claims on appeal (which timing will be 
discussed below).  The veteran was informed of the types of 
evidence needed in a claim for service connection, as opposed 
to a claim for increase; however, she has not been prejudiced 
by this, as it is clear that the veteran is aware that in 
order to establish an increased rating, she would need to 
show that her disabilities have worsened.  Specifically, she 
has argued that her disabilities are worse than the current 
evaluations contemplate.  This shows actual knowledge on the 
part of the veteran of the evidence necessary to substantiate 
her claims.  

In the June 2002 letter, VA informed her that it would make 
reasonable efforts to obtain records, such as medical 
records, employment records, or records from other federal 
agencies.  VA also told the veteran that if there was any 
other evidence of information she thought would support her 
claims that she wanted VA to try to get for her, that she 
should let VA know.  A subsequent VCAA letter was sent in 
December 2005, which met all four requirement listed above. 

As noted above, the June 2002 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  Initially, it must 
be noted that the veteran filed her claims for increase in 
1997, which was prior to the passage of the VCAA.  Thus, it 
was impossible to send a letter to her before initial 
consideration of her claims.  Nevertheless, the December 2002 
letter informed her of the necessary information associated 
with the VCAA.  She has had an opportunity to respond to the 
VCAA letter, supplement the record, and participate in the 
adjudicatory process after the notice was given.  The claim 
was subsequently readjudicated by the RO in November 2004 and 
August 2006, when it issued supplemental statements of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of a fully-compliant VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  All the claims on appeal are claims for 
increase, and thus the holding in Dingess does not apply (it 
applies only to claims for service connection).

In connection with the duty to assist, VA has provided the 
veteran with medical examinations in connection with her 
claims.  The veteran has submitted private medical records, 
and VA has obtained private medical records identified by the 
veteran.  VA has also obtained VA treatment records.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

The veteran asserts that her disabilities are worse then the 
current evaluations contemplate for her service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Lumbar disc disease

At a June 2000 RO hearing, the veteran testified that she had 
trouble sitting because of her back pain and described having 
pain radiating to both her lower extremities, although she 
felt that her left leg was worse.  She stated she would get 
muscle spasms that would keep her awake at night.  She also 
stated that her legs would cramp at night, and she would need 
to get out of bed to try to "walk [th]em out."  Walking was 
less painful than sitting.  She stated that she could conduct 
range of motion of her spine, but that her back was painful 
after that.

The Board notes that the veteran has complained of pain in 
her coccyx in connection with her complaints of pain in the 
lower spine.  She has a separate 10 percent evaluation for 
coccygeal fracture with subluxation of sacrococcygeal spine, 
and a claim for increase for such disability is not currently 
on appeal. 

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to her 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain provided for a 10 percent 
evaluation is warranted when it is manifested by 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent evaluation is warranted if 
there is muscle spasm on extreme forward bending, unilateral 
loss of lateral spine motion in a standing position.  Id.  A 
40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  The veteran has not 
claimed, nor has the evidence shown, that she has 
incapacitating episodes.  Thus, the Board finds that this 
Diagnostic Code would not be applicable.

As of September 2003, the criteria for evaluating diseases of 
the spine are as follows, in part:

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  As 
of September 2003, the criteria for evaluating intervertebral 
disc syndrome did not change but the cite changed to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

In its September 2005 decision, the Board denied a rating in 
excess of 10 percent for the service-connected low back 
disability prior to December 10, 1998.  The RO had awarded 
the veteran a 20 percent evaluation as of December 10, 1998.  
Thus, the current issue before the Board is whether her 
service-connected disability warrants a disability evaluation 
in excess of 20 percent as of December 10, 1998.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for lumbar disc disease 
with degenerative joint disease and sciatica as of December 
1998.  Considering the veteran's disability under Diagnostic 
Code 5292 and the amended criteria that address limitation of 
motion of the thoracolumbar spine, the evidence shows that 
her limitation of motion, to include functional impairment, 
is no more than moderate in degree.  For example, in February 
1999, a VA examiner stated the veteran had no tenderness in 
the lumbosacral paraspinal muscles and showed no truncal 
movement limitation  Right straight leg raising was positive 
at 60 degrees.  In January 2000, a private physician stated 
that she had "some tenderness" on palpation of the lower 
back.  She was able to flex forward and touch her knees, and 
she could do 20 degrees of extension.  In February 2002, she 
was able to do 60 to 70 percent of normal range of motion of 
the lumbar spine.  A November 2004 letter from a private 
chiropractor indicates that the veteran had received 
treatment from him and had responded well, although he noted 
that it was highly unlikely her condition would ever resolve.  
In a March 2006 VA examination report, it shows that she was 
able to flex forward to 60 degrees without pain and up to 
90 degrees with pain.  Extension was to 30 degrees with pain 
at the end.  Right lateral flexion was to 40 degrees without 
significant pain, and left lateral flexion was to 30 degrees 
without pain and to 40 degrees with pain.  Left and right 
lateral rotation was to 50 degrees without significant pain 

The above-described findings are indicative of no more than 
moderate limitation of motion or moderate limitation of 
function.  While not stated under the former criteria, the 
normal range of motion of the lumbar spine is 90 degrees of 
flexion and 30 degrees of extension, lateral flexion, and 
rotation.  When range of motion has been reported in degrees, 
it has been, at worst, to 60 degrees, which is no more than 
moderate limitation of flexion.  Also 60 to 70 percent of 
normal range of motion would put her flexion at between 54 to 
63 degrees, which would warrant no more than a 20 percent 
evaluation.  In the March 2006 examination report, the 
examiner stated that the veteran had no additional loss of 
range of motion from repeated motion.  See DeLuca, supra.  
There was no fatigue, weakness, or lack of endurance noted.  
There was tenderness over the lumbar area.  Motor examination 
was 5/5 without atrophy.  The examiner concluded that there 
was some painful range of motion but that the full extent of 
range of motion was "rather preserved."  

In the November 2004 letter, the private chiropractor stated 
that the veteran was unable to do her job duties when her 
pain reached a severe level.  He subsequently noted that she 
was able to go back to work following the treatment he had 
provided to her.  The 20 percent evaluation for limitation of 
motion contemplates considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1 
(2006).  Thus, no more than a 20 percent evaluation is 
warranted based upon limitation of motion and limitation of 
function of the lumbar spine.  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5293, the Board finds that 
the veteran's intervertebral disc syndrome is no more than 
moderate.  In the February 1999 VA examination report, the 
examiner stated there were no neurological deficits in the 
lower extremities.  In a January 2000 private medical record, 
the examiner stated the veteran had 2+ reflexes in her lower 
extremities.  In a February 2000 private medical record, the 
examiner noted that straight leg raising was negative in the 
sitting and standing positions.  In February 2002, a private 
physician noted that all reflexes were preserved.  The 
physician noted there was "questionable" weakness of 
dorsiflexion of the left foot.  In a February 2004 private 
medical record, the examiner stated that the veteran had "no 
neurogenic symptoms" that he could decipher.  He noted that 
an MRI showed a "very capacious spinal canal" in the 
lumbosacral region without "any evidence of foraminal 
compromise." 

In the March 2006 VA examination report, the examiner stated 
that sensory examination showed the lower extremities were 
without deficit to light touch, pinprick, proprioception, and 
vibratory modalities.  He also stated that deep tendon 
reflexes were 2+ and symmetrical.  He concluded there was no 
objective evidence of degenerative disc disease on the 
current x-ray and no objective evidence of radiculopathy on 
examination.  There was also no spasm.  The veteran's 
complaints of severe sciatica and muscle spasms in her lower 
extremities have not been substantiated by objective clinical 
findings.  The Board concludes that the preponderance of the 
evidence is against a finding that the veteran has any more 
than moderate intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5295, the disability would 
warrant no more than a 20 percent evaluation.  The 20 percent 
evaluation contemplates muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  As noted above, medical professionals 
have stated that the veteran has had no muscle spasm.  The 
veteran's symptoms do not rise to the level of severity of 
the 40 percent evaluation.  There have been no clinical 
findings that the veteran has severe lumbosacral strain with 
a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, and other comparable 
symptomatology.  While the veteran has reported severe 
symptoms, the objective clinical findings made by medical 
professionals have not substantiated severe symptomatology.  
For these reasons, the Board finds that no more than a 
20 percent evaluation under Diagnostic Code 5295 is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

As of September 2002, the criteria for intervertebral disc 
syndrome changed.  Considering the veteran's intervertebral 
disc syndrome symptoms under the amended criteria, the Board 
finds that the veteran's disability would still not warrant 
any more than a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  As noted above, the veteran 
has reported no incapacitating episodes related to her 
lumbar spine, and thus consideration of the criteria that 
contemplates such episodes is not appropriate.  As stated 
above, neurological testing of the veteran's lower 
extremities have not shown that she has objective evidence 
of neurological symptoms that would warrant a separate 
evaluation for neurological involvement.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Despite the veteran's complaints, 
the medical evidence shows that she is no more than 
moderately disabled from a functional standpoint.  The 
20 percent evaluation contemplates moderate functional 
impairment.  The Board does not doubt that the veteran's low 
back pain has impacted her employment to some extent; 
however, it finds that the 20 percent evaluation contemplates 
that impact.  The Board has accorded more probative value to 
the findings made by medical professionals, as they have the 
medical expertise to assess the service-connected disability, 
and based upon their assessments, the veteran is no more than 
moderately disabled as a result of her service-connected low 
back disorder.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected lumbar disc disease with degenerative joint 
disease and sciatica warrants any more than a 20 percent 
evaluation, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Right and left knees

The veteran states that her knees are painful and that her 
left knee is worse than her right knee.  At the June 2000 RO 
hearing, she stated that her knees would lock, although she 
had not fallen down as a result.  

The criteria for evaluating the knees have not changed during 
the appeal period.  The normal range of motion for the knee 
is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. 
§ 4.71, Plate II (2006).  Under Diagnostic Code 5260, flexion 
of the leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 
10 percent evaluation; flexion limited to 30 degrees warrants 
a 20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006). 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).

Under 38 C.F.R. § 4.59 (2006), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

At the June 2000 hearing, the veteran's representative argued 
that her knees should be evaluated separately.  At the time 
service connection was granted for both knees, the RO 
evaluated them as one disability.  The RO has now awarded 
separate 10 percent evaluations for each knee as of March 8, 
2006.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the award of separate 
10 percent evaluations for each knee effective February 11, 
1999, but that the preponderance of the evidence is against 
separate compensable evaluations prior to February 11, 1999, 
and evaluations in excess of 10 percent for each knee as of 
February 11, 1999.  The reasons follow.

As to the determination that the effective date should be 
February 11, 1999, and not March 8, 2006, for separate 
10 percent evaluations, the Board notes that a VA examination 
conducted on that day shows that the examiner found the 
veteran had limitation of motion of both knees due to pain.  
As noted above, the provisions of 38 C.F.R. § 4.59 provide 
for the minimum compensable evaluation when painful motion of 
a joint is found.  Because there is a finding in the February 
11, 1999, examination report that both knees had painful 
motion, they are each entitled to a 10 percent evaluation.  
See id.  Accordingly, the 10 percent evaluation for each knee 
is awarded as of February 11, 1999.

An evaluation in excess of 10 percent, however, is not 
warranted for each knee.  The evidence does not establish 
that the veteran's knees are any more than mildly disabling 
from a functional standpoint.  At the time of the February 
1999 examination, the veteran had range of motion of 0 to 
130 degrees in the left knee and 0 to 132 degrees in the 
right knee.  An October 1999 private medical record shows 
that the left knee had no effusion and had full range of 
motion.  The examiner noted the veteran walked around the 
examining room with a symmetric gait pattern.  In February 
2000, she was noted to have no ecchymosis in the knees and 
had pain with superficial palpation and range of motion.  A 
January 2002 private medical record shows that the left knee 
had no effusion and full range of motion.  She had some mild 
generalized sensitivity in the area.  The March 2006 VA 
examination report shows that she had range of motion in the 
left knee from 0 to 120 degrees without pain and up to 
130 degrees with pain.  She had 0 to 130 degrees in the right 
knee without "overt" pain.  The examiner stated there was 
no additional loss of range of motion from repeated movement, 
and no fatigue, weakness, lack of endurance, or 
incoordination noted.  See DeLuca, supra.  The evidence of 
record does not support the finding that each knee is any 
more than mildly disabled from a functional standpoint.  

As to the determination that prior to February 1999, separate 
compensable evaluations were not warranted, the Board notes 
there was a lack of evidence showing that the knees had 
painful motion prior to February 11, 1999.  A July 1997 VA 
outpatient treatment report shows a finding that the 
veteran's legs had full range of motion.  The October 1997 VA 
examination report shows that the examiner reported that 
straight leg raising test was negative and range of motion of 
the knees, bilaterally, was "completely normal without 
discomfort."  A September 1997 x-ray of the left knee no 
evidence of fracture, subluxation, joint effusion, or other 
acute traumatic injury.  Without competent evidence that the 
veteran had painful motion of both knees prior to February 
11, 1999, she warrants no more than a 10 percent evaluation 
for both knees.

The Board notes that limitation of motion of the knee and 
instability of the knee are two, separate disabilities.  A 
veteran can be rated separately under limitation of motion of 
the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  However, here, the evidence establishes that the 
veteran's knees are stable and would not warrant separate 
evaluations for instability.  All medical professionals who 
have examined the veteran's knees have specifically stated 
that the ligaments are intact.  There is no competent 
evidence of instability or subluxation to warrant a separate 
evaluation for such symptom or symptoms.

For the reasons stated above, the Board has finds that the 
preponderance of the evidence is against a finding that the 
service-connected bilateral degenerative joint disease of the 
knees warranted an evaluation in excess of 10 percent prior 
to February 11, 1999, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

C.  Varicose veins of the right and left legs

The veteran claims that her varicose veins are worse than the 
current 10 percent evaluations (for each lower extremity) 
contemplate.  At the June 2000 RO hearing, she testified that 
she had severe pain in her lower extremities and that by the 
end of the day, the pain was so bad she would have to elevate 
her legs.  She stated she had to wear compression stockings 
that VA had issued to her to assist with her disability.  The 
veteran noted that her job did not allow her to sit down to 
rest her legs, which made the pain worse at the end of the 
day.

The veteran's service-connected varicose veins of the right 
leg and left leg are evaluated under Diagnostic Code 7120, 
which addresses varicose veins.  The criteria for evaluating 
the cardiovascular system were amended in January 1998.  
Under the former criteria, a 10 percent evaluation applied to 
bilateral or unilateral involvement if the disability was 
moderate, with varicosities of the superficial veins below 
the knees, with symptoms of pain or cramping on exertion.  
38 C.F.R. § 3.104, Diagnostic Code 7120 (1997).  A 30 percent 
(20 percent if unilateral) rating applies if the disability 
was moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion and no involvement 
of deep circulation.  Id.  

Under the amended criteria, a 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2006).  A 20 evaluation is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  Id.  

In its September 2005 decision, the Board denied compensable 
evaluations for varicose veins of the right leg and varicose 
veins of the left leg prior to November 16, 1998.  The RO had 
awarded 10 percent evaluations for each leg as of November 
16, 1998.  Thus, the current issue before the Board is 
whether her service-connected disabilities warrant disability 
evaluations in excess of 10 percent as of November 16, 1998.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for varicose veins of the 
right and left legs as of November 16, 1998.  The record 
fails to show that she meets the criteria for a higher 
evaluation whether considering the former criteria or the 
amended criteria.  In considering the former criteria, there 
has been no finding by a medical professional that she has 
varicose veins that are moderately severe or involve deep 
circulation.  In considering the current criteria, the 
veteran does not have persistent edema.  For example, in the 
November 1998 treatment record that was the basis the RO 
awarded a 10 percent evaluation, the examiner noted that the 
veteran had mild chronic stasis changes and tortuous veins.  
In the February 1999 VA examination report, the examiner 
noted that neither leg had edema.  The varicose veins were 
all superficial without any deep varicosities and mostly 
below the knee.  She had some diffuse scattered areas of 
eczema.  In March 2006, there was no edema or ulcers, and it 
was noted that pain was relieved by elevating the lower 
extremities.  The examiner stated there were small eczematous 
plaques and stasis pigmentation.  Such symptoms do not 
establish varicose veins that are moderately severe or have 
persistent edema to warrant a 20 percent evaluation for each 
lower extremity.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for evaluations in excess of 10 percent for varicose veins in 
the right and left legs, and there is no reasonable doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55. 

D.  Cystic acne vulgaris with scarring

The veteran asserts that her cystic acne vulgaris with 
scarring should be rated at a higher evaluation.  At a June 
2000 RO hearing, the veteran testified that her skin would 
break out badly while in service but that, currently, her 
break-outs were less severe.  She noted she had a pigment 
problem, where she had a loss of pigment, and the skin on her 
face was white in areas.  She stated that people would 
comment on her skin and described a lot of scarring.  The 
veteran also stated she had areas where oil would ooze out of 
her pours.

The criteria for evaluating skin disorders were amended in 
August 2002.  The former criteria did not have a specific 
Diagnostic Code that addressed acne.  Prior to August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face, or neck, provided that a 
10 percent evaluation for moderate disfiguring scars of the 
head, face, or, neck.  An evaluation of 30 percent required 
severe disfiguring scars of the head, face, or, neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Id.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, pertaining to eczema, provided that when the skin 
disorder involved an exposed surface or area and there was 
exfoliation, exudation, or itching.  A 30 percent evaluation 
required exudation or itching constant, extensive lesions or 
marked disfigurement.  Id.  

Under the former criteria, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7828, pertaining to acne, provides that deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck or deep acne other than on the 
face or neck warrants an evaluation of 10 percent.  An 
evaluation of 30 percent requires deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  Diagnostic Code 7828 also provides that 
acne may be rated as disfigurement of the head, face or neck 
or as scars, depending on the predominant disability.  Id.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disability of the skin of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
requires disability of the skin of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2006).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for cystic acne 
vulgaris.  Initially, it must be noted that the veteran had 
basal cell carcinoma removed from her face, which she had 
alleged was caused by there service-connected disability.  In 
the March 2006 VA examination report, the examiner opined 
that such was not related to the service-connected cystic 
acne vulgaris.  Thus, the medical findings pertaining to the 
residual scar from the removal of the basal cell carcinoma 
would not be relevant to the level of severity of the 
service-connected disability.

The veteran's acne is no longer active, and her residuals 
would not rise to a level to warrant a higher evaluation 
considering both the former and the current criteria.  When 
considering the former criteria under Diagnostic Code 7800, 
the evidence does not show that the veteran's service-
connected disability has caused severe disfiguring scars of 
the head, face, or, neck.  In the March 2006 VA examination 
report, the examiner stated specifically that the residual 
scars were not disfiguring.  In a December 2001 letter, a 
private physician stated the veteran had continued scarring 
of both cheeks and extensive telangiectasias over her face, 
but he did not describe severe disfigurement.  

When considering the former criteria of Diagnostic Code 7806, 
the veteran's acne would not rise to the level of the 
30 percent evaluation, which involves exudation or itching 
constant, extensive lesions, or marked disfigurement.  In the 
September 1997 VA examination report, the examiner noted that 
the veteran had multiple shallow acne scars predominantly on 
the cheeks and chin and areas of hypopigmentation that were 
evident.  The examiner made a specific finding that the acne 
was not active.  There was mild facial erythema.  In the 
February 1999 examination report, the examiner stated that 
there was no evidence of current cystic acne and that there 
were "mild" patchy hyperpigmentations on the face, which 
would not indicated marked disfigurement.  In March 2006, the 
examiner stated that the veteran's acne had subsided without 
scarring or disfigurement.  While in the December 2001 
letter, the private physician stated that the veteran had 
"extensive telangiectasias" on her face, the preponderance 
of the evidence is against a finding that her service-
connected skin disorder involved extensive lesions, since 
three other medical professionals made no such finding.  The 
overall symptoms the veteran experiences would not warrant a 
30 percent evaluation under the former criteria under 
Diagnostic Code 7806.

When considering former criteria for scars under Diagnostic 
Code 7803 and 7804, the clinical findings do not establish 
that the scarring on her face is poorly nourished with 
repeated ulcerations or that it is tender and painful.  

Under the revised criteria, the evidence does not show 
evidence of disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features; with 
two or three characteristics of disfigurement.  As noted 
above, a medical professional has specifically stated that 
the veteran's face has no disfigurement.  Thus, a rating in 
excess of 10 percent is not warranted under the amended 
Diagnostic code 7800.

There is also no evidence to show that the facial acne 
manifests 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  Nor is it shown that 
systemic therapy is required.  Thus a rating in excess of 10 
percent is not warranted under the amended Diagnostic Code 
7806.  Also, the evidence does not show that the residual 
scarring is superficial and unstable or superficial and 
painful to warrant a 10 percent evaluation under the amended 
Diagnostic Codes of 7803 and 7804.

There is no evidence of deep acne (deep inflamed nodules and 
pus-tilled cysts) affecting 40 percent or more of the face 
and neck.  Again, all medical professionals have stated that 
the veteran no longer has active acne.  Thus a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
7828, which involves an active disease process.  

In sum, the veteran is not entitled to a rating higher than 
10 percent for her service-connected cystic acne vulgaris 
under any of the potentially applicable diagnostic codes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
facial acne, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

E.  Chronic vaginal discharge

The veteran contends that her chronic vaginal discharge 
warrants a compensable evaluation.  At the June 2000 RO 
hearing, she testified that she would get yeast infections 
and bladder infections constantly and had to take medication 
regularly.  She described severe burning.  

The veteran's service-connected chronic vaginal discharge is 
evaluated pursuant to 38 C.F.R. § 4.116, Diagnostic Code 
7611.  Under a general rating formula for disease, injury, or 
adhesions of female reproductive organs, a disease or injury 
of the vagina is rated as follows: symptoms that require 
continuous treatment may be assigned a 10 percent evaluation.  
A 30 percent rating, the maximum rating assignable under that 
code, requires symptoms not controlled by continuous 
treatment.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for chronic vaginal discharge.  
While the veteran claims that she has chronic yeast 
infections, the objective evidence of record does not support 
such assertion.  When examined in October 1997, there was no 
yeast infection present.  When seen in February 1998, the 
veteran denied having a vaginal infection.  A July 1998 VA 
treatment record shows a finding that there was no discharge 
upon physical examination of the vagina.  The cervix was 
normal.  In February 1999, her vagina was clear, and the 
mucosa was pink and healthy looking.  The cervix was normal.  
When examined in March 2006, the veteran denied vaginal 
discharge, pain, or itching.  Pelvic examination was normal.  
Such symptoms do not establish that the service-connected 
disability requires continuous treatment.  

The Board has accorded more probative value to the clinical 
findings made by medical professionals than the veteran's 
statements of constant yeast infections.  For these reasons, 
a compensable evaluation for chronic vaginal discharge is not 
warranted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

F.  Extraschedular consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.



	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 20 percent for lumbar disc disease 
with degenerative joint disease and sciatica as of December 
10, 1998 is denied.

A separate 10 percent evaluation for right knee strain, but 
no higher, is granted as of February 11, 1999, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A separate 10 percent evaluation for left knee strain, but no 
higher, is granted as of February 11, 1999, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 10 percent for degenerative joint 
disease of the knees prior to February 11, 1999, is denied.

An evaluation in excess of 10 percent for varicose veins of 
the right leg as of November 16, 1998, is denied.

An evaluation in excess of 10 percent for varicose veins of 
the left leg as of November 16, 1998, is denied.

An evaluation in excess of 10 percent for cystic acne 
vulgaris with scarring is denied.  

A compensable evaluation for chronic vaginal discharge is 
denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


